Citation Nr: 0930658	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye condition.   

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for condition of the 
feet.

4.  Entitlement to service connection for hypertension.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for anxiety reaction.  

6.  Entitlement to service connection for a psychiatric 
condition to include depression.  

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

8.  Entitlement to service connection for chest wall pain 
(also claimed as chest pain).  

9.  Entitlement to service connection for coronary artery 
disease also claimed as congestive heart failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1963 to 
May 1966.  The Veteran also served in the Air Force from 
September 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Initially, the Board notes that the April 2004 rating 
decision denied entitlement to service connection for a 
psychiatric condition to include depression and anxiety.  The 
current VA treatment records reveal diagnoses of anxiety 
disorder, depressive disorder, and panic disorder.  However, 
the record reveals that the Veteran was previously denied 
service connection for anxiety reaction in a February 1968 
rating decision.  Further, in a September 1986 Board 
decision, the Veteran was denied service connection for a 
psychiatric condition, diagnosed as anxiety reaction.  In 
Boggs v. Peake, the Federal Circuit Court noted that claims 
based on distinctly diagnosed diseases or injuries must be 
considered as separate and distinct claims.  Boggs v. Peake, 
520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  As such, the Board 
finds that the claim of entitlement to service connection for 
a psychiatric condition to include depression must be treated 
as a new claim due to the new diagnoses of depressive 
disorder and panic disorder.  In contrast, the Veteran's 
claim of entitlement to service connection for anxiety will 
be treated as a claim to reopen a previously denied claim for 
service connection for anxiety reaction.  Therefore, the 
issues have been characterized as shown above.  

In addition, the Board notes that the Veteran was denied 
entitlement to service connection for stomach trouble by the 
February 1968 and March 1981 rating decisions.  The Veteran 
submitted an informal claim of entitlement to service 
connection for GERD in 2000.  As noted above, claims based on 
distinctly diagnosed diseases or injuries must be considered 
as separate and distinct claims.  See Boggs, supra.   
Consequently, the Veteran's claim for service connection for 
GERD is a new claim and was adjudicated as such by the RO.  

The Veteran participated in a Central Office hearing with the 
undersigned Veterans Law Judge in November 2006.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

The issues of entitlement to service connection for an eye 
condition, whether new and material evidence has been 
received to reopen a claim of service connection for anxiety, 
and service connection for GERD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  There is no evidence of diabetes mellitus during active 
service or for many years thereafter and there is no medical 
evidence of record that causally or etiologically relates 
diabetes mellitus to active military service.  

3.  There is no evidence of a current disability of the feet.  

4.  There is no evidence of a current disability involving 
chest pain and there is no medical evidence that causally or 
etiologically relates any existing chest pain to active 
military service.  

5.  There is no evidence of coronary artery disease during 
active service and there is no medical evidence of record 
that causally or etiologically relates the Veteran's current 
coronary artery disease to active military service.  

6.  There is no medical evidence that causally or 
etiologically relates the Veteran's hypertension to active 
military service.  

7.  There is no medical evidence that causally or 
etiologically relates the Veteran's psychiatric condition to 
include depression to active military service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service nor may it be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2008).

2.  A condition of the feet was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002);         38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304 (2008).

3.  Chest pain was not incurred in or aggravated by active 
military service.            38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.102, 
3.159, 3.301, 3.303, 3.304 (2008).

4.  Coronary artery disease was not incurred in or aggravated 
by active military service nor may it be presumed to be.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 
(2008). 

5.  Hypertension was not incurred in or aggravated by active 
military service nor may it be presumed to be.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.309 (2008).

6.  A psychiatric condition to include depression was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in December 2003, 
prior to the initial unfavorable AOJ decision issued in April 
2004.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that the May 2003 
VCAA letter did not notify the Veteran regarding the 
assignment of disability ratings and effective dates.  
However, the Veteran was provided proper notification in 
March 2006.  Further, as the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims, any questions as to the assignment 
of disability ratings and effective dates are rendered moot. 

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
all pertinent provisions.  As such, the Board concludes that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  

The Board notes that the Veteran was not afforded VA 
examinations with respect to his claims of service connection 
for diabetes mellitus, condition of the feet, hypertension, 
psychiatric condition, chest pain, and coronary artery 
disease.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  With respect to the Veteran's 
claim for service connection for diabetes mellitus, the 
record reveals that there was no evidence of diabetes 
mellitus in service or for many years thereafter and the 
evidence does not indicate that the Veteran's diabetes 
mellitus is related to active service.  As all of the 
elements of McLendon have not been met, an examination is not 
necessary.  With respect to the condition of the feet, there 
is no evidence of a current disability and no evidence of a 
condition of the feet during active service and, therefore, a 
VA examination is not necessary to decide the claim.  
Regarding the Veteran's chest pain, there is no diagnosis 
related to the Veteran's intermittent complaints of chest 
pain, and consequently, a VA examination is not warranted.  
Further, with respect to the Veteran's hypertension, there is 
no evidence of hypertension in the service treatment records 
and no indication that the Veteran's hypertension is related 
to active military service.  Therefore, an examination is not 
necessary to decide the claim.  With respect to the Veteran's 
coronary artery disease, there is no evidence of coronary 
artery disease during active service or for many years 
thereafter.  As such, an examination is not warranted.  
Lastly, there is no evidence that the Veteran's current 
psychiatric condition to include depressive disorder and 
panic disorder is related to active military service and 
there are no notations or documentation of depressive 
disorder or panic disorder during active military service.  
Therefore, an examination is not necessary to decide the 
claim.  

The Board notes that the Veteran submitted an Authorization 
to Consent and Release Information Form (21-2142) in October 
2003 and indicated that he received medical treatment from VA 
facilities and the North East (NE) Georgia (GA) Medical 
Center.  The RO requested records from the VA facilities and 
in a December 2003 VCAA letter, the RO informed the Veteran 
that he needed to complete a new 21-4142 form for the NE GA 
Medical Center because the one he submitted was outdated and 
could not be used to request private medical records.  The 
Veteran did not complete a new 21-4142 form for the NE GA 
Medical Center.  The Board recognizes that the Veteran 
submitted an additional letter wherein he listed private 
medical providers that had already been requested and listed 
NE GA Medical Center.  However, the Veteran did not use the 
21-4142 form.  The Board notes that VA's duty to assist is 
not a one-way street.  If the Veteran wishes help, he cannot 
passively wait for it in those circumstances where his 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

III.	Service Connection for Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  
During the November 2006 hearing, the Veteran testified that 
he had been treated for diabetes mellitus and that his 
symptoms began during his time in active service.  

Initially, the Board notes that the current VA treatment 
records show numerous diagnoses of diabetes mellitus.  

However, the service treatment records are completely 
negative for any notation, diagnosis, or documentation of 
diabetes mellitus.  Further, the May 1967 separation 
examination report does not reveal any notations or 
documentation of diabetes mellitus.  

Furthermore, the Veteran was not diagnosed with diabetes 
mellitus until 1986, more than 15 years after separation from 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
objective evidence of complaints or findings of diabetes 
mellitus for more than 15 years between the period of active 
service and the Veteran's first diagnosis of diabetes 
mellitus is itself evidence which tends to show that this 
disability did not have its onset in service or for many 
years thereafter.

Further, there is no medical evidence of record relating the 
Veteran's current diabetes mellitus to active service.  The 
only evidence that relates the Veteran's diabetes mellitus to 
active service is the Veteran's own statements.  With respect 
to the etiology of a medical disorder, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's contentions regarding a relationship 
between his diabetes mellitus are afforded low probative 
value.  There is no evidence of diabetes mellitus during 
active service or for many years thereafter.  Further, as the 
persuasive medical evidence of record fails to relate any 
currently existing diabetes mellitus to active service, the 
Board affords low probative value to the Veteran's 
statements.   

Lastly, there is no indication that the Veteran was diagnosed 
within one year of separation from service as required to 
meet the presumption for chronic diseases.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
As noted above, the Veteran was not diagnosed with diabetes 
mellitus until 1986, more than 15 years after separation from 
active service and, therefore, the presumption is not for 
application.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for diabetes mellitus.  Thus, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.	Chest Pain  

The Veteran contends that his current chest pain is related 
to his active service.  

The Board observes that the service treatment records contain 
a notation of chest pain.  In a January 1965 service 
treatment record, the Veteran reported pain in his chest and 
pain in the left anterior chest with motion.  It was noted 
that the chest wall was tender on the 4th to 5th ribs.  An 
impression of musculoskeletal chest pain was noted.  Further, 
the May 1967 separation examination report shows that the 
Veteran's lungs and chest were clinically evaluated as normal 
and was negative for any notations or documentation of chest 
pain.  

The VA treatment records also show several intermittent 
notations of chest pain, beginning in 1987.  The October 1987 
VA treatment record shows that the Veteran reported a two day 
history of some vague pains beneath the left breast.  There 
were no symptoms to suggest cardiac etiology and no history 
of an injury.  The exam revealed a little tenderness beneath 
the left breast but no changes noted.  An assessment of chest 
wall pain versus splenic flexure syndrome was noted.  
However, there was no specific diagnosis provided.  In the 
more recent VA treatment records from 2002 to 2003, the 
Veteran has specifically denied experiencing chest pain.  In 
any event, the Board finds that service connection is not 
warranted as there is no specific diagnosis provided with 
respect to the Veteran's complaints of chest pain.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As such, the Board finds that the Veteran has no current 
disability related to his in-service treatment for chest 
pain.  Therefore, the claim must fail.  See Hickman, supra.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for chest pain.  Thus, the benefit of 
the doubt doctrine is not applicable in the instant appeal 
and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.	Condition of the Feet 

Initially, the Board notes that there is no evidence of a 
current disability related to the Veteran's feet.  The VA 
treatment records and private treatment records are negative 
for any diagnoses pertaining to the Veteran's feet.  The 
medical evidence of record merely shows that the Veteran 
underwent several diabetic foot examinations and that the 
results were normal.  See VA treatment records.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A.        
§ 1110.  Where, as here, the preponderance of the competent 
evidence consisting of the service and post-service medical 
records does not show the existence of a condition of the 
feet for which service connection is sought (and hence, no 
evidence of a nexus between any such disability and service 
or a service-connected disability), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no evidence of a current disability 
of the feet, the Veteran's claim must be denied.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in        38 
U.S.C.A. § 5107(b) is not for application.  Therefore, the 
claim is denied.  

VI.	Coronary Artery Disease

The Veteran contends that his current coronary artery disease 
is related to active service.  During the November 2006 
hearing, he testified that he experienced symptoms during 
service.  

Initially, the Board notes that the VA treatment records and 
private treatment records reflect that the Veteran has a 
current diagnosis of coronary artery disease.    

However, the service treatment records are completely 
negative for any notation, diagnosis, or documentation of 
coronary artery disease.  Although the Veteran complained of 
chest pain on one occasion in January 1965, there was only an 
impression of musculoskeletal chest pain noted.  The service 
treatment records do not contain any accompanying diagnosis 
or notation of cardiovascular disease to include coronary 
artery disease.  Furthermore, the May 1967 separation 
examination report shows that the Veteran's heart was 
clinically evaluated as normal and was negative for any 
notation, documentation, or diagnosis of coronary artery 
disease.  

Further, the first post-service evidence related to coronary 
artery disease is noted in the 1990s, more than 20 years 
after the Veteran's separation from service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Thus, the lack of evidence of any 
coronary artery disease for 20 years after the Veteran's 
separation from service and the first notations of coronary 
artery disease in the 1990s is itself evidence which tends to 
show that this disability did not have its onset in service 
or for many years thereafter.

Further, there is no medical evidence of record relating the 
Veteran's current coronary artery disease to active service.  
The only evidence relating the Veteran's coronary artery 
disease to service is the Veteran's own statements.  While 
the Veteran is competent to report the presence of his 
conditions, he is not competent to attribute the disability 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
As noted above, lay evidence can, in some situations, be 
competent to show etiology.  However, given the fact that the 
service treatment records are silent as to any diagnosis or 
complaint of coronary artery disease and that the first 
evidence of coronary artery disease is not shown until many 
years after separation from service, the Board finds that the 
Veteran's statements as to etiology and onset are afforded 
low probative value.  

Lastly, where a Veteran served for at least 90 days during a 
period of war or after December 31, 1946, and manifests 
certain chronic diseases, including cardiovascular-renal 
disease, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, the evidence does not show evidence of 
coronary artery disease within the first post-service year or 
for many years thereafter.  As such, service connection on a 
presumptive basis is not warranted.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for coronary artery disease.  Thus, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VII.	Hypertension

The Veteran seeks service connection for his current 
hypertension and contends that his symptoms began during 
active military service.  

Initially, the Board notes that the Veteran has a current 
diagnosis of hypertension.  See VA treatment records.    

However, the Board notes that the service treatment records 
are completely negative for any diagnosis of hypertension.  
The November 1963 service treatment record noted that the 
Veteran reported a history of high blood pressure and shows a 
blood pressure reading of 118/80.  However, the examiner did 
not note a diagnosis of hypertension or high blood pressure.  
Instead, the examiner noted a prescription of Compazine for 
the Veteran's headaches.  Further, the Veteran specifically 
denied experiencing high blood pressure in the November 1966 
Report of Medical History and the May 1967 Report of Medical 
History.  The May 1967 separation examination report is also 
completely negative for any documentation or notation 
regarding hypertension or high blood pressure.  

In addition, there is no evidence of hypertension until 1999, 
more than 30 years after the Veteran's separation from 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Lastly, the Board has considered the Veteran's statements 
regarding the onset of his hypertension during active service 
and that it continued since that time.  While the Veteran is 
competent to report the presence of his conditions, he is not 
competent to attribute the disability to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
noted above, lay evidence can, in some situations, be 
competent to show etiology.  However, given the fact that the 
service treatment records are silent as to any diagnoses of 
high blood pressure or hypertension, that the first evidence 
of hypertension is not shown until many years after service, 
and the medical evidence of record fails to relate any 
currently existing hypertension to active service, the Board 
finds that the Veteran's statements are afforded low 
probative value as to the onset and etiology of his 
hypertension.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for hypertension.  Thus, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

VIII.	Psychiatric Condition to include depression

Initially, the Board notes that the Veteran is currently 
diagnosed with several psychiatric conditions including 
depressive disorder, panic disorder, and anxiety disorder.  
As was explained previously, the Board will not consider the 
Veteran's anxiety as the anxiety constitutes a separate claim 
on appeal.  

The VA treatment records show multiple diagnoses of 
depressive disorder and panic disorder.  As such, the records 
reflect that the Veteran has a current disability.  

However, the Board finds that a preponderance of the evidence 
weighs against service connection.  

During the Veteran's first period of service, the service 
treatment records are negative for any documentation, 
notation, or diagnosis of a psychiatric condition.  
After the Veteran's separation from his first period of 
active service, the Veteran sought treatment at a VA hospital 
for his nervous trouble and anxiety.  The August 1966 
hospital record shows a diagnosis of anxiety reaction.  There 
is no other diagnosis provided and no notations, 
documentation, or diagnoses provided related to depression, 
depressive disorder, or panic disorder for which the Veteran 
is currently treated. 

The Veteran entered active service again in September 1966.  
An April 1967 admission note shows that the Veteran was 
diagnosed with anxiety reaction, chronic moderate, manifested 
by agitation, insomnia, withdrawal.  Predisposition, 
moderate, schizoid personality.  Stress, moderate.  
Impairment, moderate, treated, provided.  Line of Duty (LOD):  
No, existed prior to service (EPTS).  In a later April 1967 
clinical record, it was noted that the Veteran functioned 
with a minimum of anxiety while on medication.  He responded, 
however, to even mild interpersonal stress with an increase 
in anxiety during the day, along with insomnia.  The report 
reveals a prognosis that the Veteran was disqualified for 
military duty and should continue to experience mild to 
moderate social and industrial impairment.  The May 1967 
separation examination report shows that the Veteran had 
frequent or terrifying nightmares, depression or excessive 
worry, nervous trouble of any sort, as secondary to anxiety.  
It was noted that the Veteran was hospitalized on a voluntary 
basis for 4 weeks in August 1966.  A diagnosis of anxiety 
reaction, chronic, moderate was listed.  In reviewing the 
service treatment records, the Board notes that the records 
only show diagnoses of anxiety reaction and are, therefore, 
negative for any notation, documentation, or diagnosis of 
depressive disorder or panic disorder.  

In any event, the evidence of record does not reveal any 
diagnoses, notations, or documentation of depression, 
depressive disorder, or panic disorder until the 2000s, more 
than 30 years after the Veteran's separation from service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
lack of any objective evidence documenting any treatment or 
diagnoses of depressive disorder and panic disorder until the 
2000s tends to show that the Veteran's current psychiatric 
condition was not incurred in or aggravated by service and 
did not exist until many years thereafter.  

The Board notes that the only evidence of record that relates 
the Veteran's psychiatric condition to active service is the 
Veteran's own statements.  While the Veteran is competent to 
report the presence of his conditions, he is not competent to 
attribute the disability to a particular cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted 
previously, lay evidence can, in some situations, be 
competent to show etiology.  However, given the fact that the 
service treatment records are silent as to any diagnoses of 
depressive disorder and panic disorder and the first evidence 
of depressive disorder and panic disorder is not shown until 
many years after service, the Board finds that the Veteran's 
statements as to the onset and etiology of his psychiatric 
condition are afforded low probative value.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a psychiatric condition to include 
depression.  Thus, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for condition of the feet 
is denied.  

Entitlement to service connection for coronary artery disease 
is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a psychiatric condition 
to include depression is denied.  


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of the Veteran's remaining claims.

With respect to the Veteran's claim as to whether new and 
material evidence has been received to reopen a claim of 
service connection for anxiety, the Board finds that the VCAA 
notification letters sent to the Veteran were inadequate.  
Although the letters advised the Veteran of the elements 
necessary to establish entitlement to service connection, the 
Veteran was not advised to submit new and material evidence 
in order to reopen his previously denied claim for anxiety.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
VCAA requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Thus, the Veteran should be provided proper 
VCAA notification in accordance with Kent, supra.  

The record reveals that the Veteran was not afforded a VA 
examination with respect to his claim for service connection 
for an eye condition.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The record shows that 
the Veteran was treated for his left eye during service.  It 
was noted that part of the cornea was removed.  The VA 
treatment records confirm that the Veteran has been treated 
for several eye conditions.  Although there are diagnoses of 
moderate nonproliferative diabetic retinopathy and diabetic 
macular edema which are related to the Veteran's nonservice 
connected diabetes mellitus, there are also notations of 
peripheral corneal thinning and that the Veteran's eye 
condition could be secondary to a staph hypersensitivity.  It 
was also noted several times that the Veteran had metal in 
his eye removed in 1965.  As there is some indication that 
the Veteran's current eye condition may be related to in-
service medical treatment for his left eye, the Board finds 
that the current medical evidence of record is insufficient 
to render a decision at this time.  Therefore, the claim is 
remanded to provide the Veteran a VA examination.  

In addition, the Veteran was also not afforded a VA 
examination regarding his claim for service connection for 
GERD.  The Board finds that such an examination is necessary 
to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R.   § 3.159(c)(4) (2008).  The service treatment records 
show multiple notations regarding stomach trouble and a 
diagnosis of gastroenteritis.  Further, the VA treatment 
records reveal current diagnoses of GERD and a long history 
of stomach trouble and indigestion.  As the evidence meets 
the elements of Mclendon, an examination is warranted to 
decide the claim.  See Mclendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.            § 
3.159(b), in compliance with the holding 
of Kent v. Nicholson, 20 Vet. App. 1 
(2006), that includes an explanation as to 
the evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for 
anxiety.  The notice must also describe 
the bases for the prior denials and 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.

2.  The Veteran should be scheduled for a 
VA examination.  The examiner should 
review the Veteran's claims folder in 
conjunction with the examination and note 
that this has been done in the examination 
report.
The examiner should determine the nature 
and etiology of any existing eye 
condition(s).  Specifically, the examiner 
should comment on the Veteran's in-service 
injury to the left eye.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current eye condition(s) is/are 
the result of a disease or injury in 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The Veteran should be scheduled for a 
VA examination for his claim of service 
connection for GERD.  The examiner should 
review the Veteran's claims folder in 
conjunction with the examination and note 
that this has been done in the examination 
report.  The examiner should determine the 
nature and etiology of any existing GERD.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's GERD is the result of a 
disease or injury in service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the Veteran's claims can 
be granted.  If any issue remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


